WALDEN, Judge,
dissenting:
I respectfully dissent as to the convictions for robbery, of meat from Keith Sau-der, while carrying a deadly weapon, a knife. In my view of the evidence, there was no show or use of a knife that was contemporaneous with or precedent to the taking of the meat. Moreover, as I see it, such violence as was employed was to effectuate escape rather than to effectuate the theft of the meat. I would reverse upon authority of Eutzy v. State, 458 So.2d 755 (Fla.1984), cert. denied, — U.S. -, 105 S.Ct. 2062, 85 L.Ed.2d 336 (1985) and Montsdoca v. State, 84 Fla. 82, 93 So. 157 (Fla.1922).